Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 13, 2015

                                      No. 04-15-00030-CV

                                       David PERALTA,
                                           Appellant

                                                v.

                  MASSACHUSSETTS INSTITUTE OF TECHNOLOGY,
                                   Appellee

                  From the County Court At Law No. 10, Bexar County, Texas
                                   Trial Court No. 333462
                        Honorable David J. Rodriguez, Judge Presiding

                                         ORDER
       The trial court signed a final judgment on October 16, 2014. Appellant’s notice of appeal
was due to be filed on November 17, 2014. See TEX. R. APP. P. 26.1(a). Appellant filed a notice
of appeal on November 18, 2014. A motion for extension of time in which to file the notice of
appeal was due on December 1, 2014, but was not filed. See TEX. R. APP. P. 26.3.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26); Dimotsis v.
State Farm Lloyds, 966 S.W.2d 657, 657 (Tex. App.–San Antonio 1998, no pet.) (stating same
under current Rule 26). However, the appellant must offer a reasonable explanation for failing to
file the notice of appeal in a timely manner. See id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C).

        It is therefore ORDERED that appellant file, no later than March 23, 2015, a response
presenting a reasonable explanation for failing to file the notice of appeal in a timely manner. If
appellant fails to respond within the time provided, the appeal will be dismissed. See TEX. R.
APP. P. 42.3(c).



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of March, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court